Citation Nr: 0110798	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
nasal fracture, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1954 to January 
1957.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 RO decision 
which denied an increase in a 10 percent rating for service-
connected residuals of a nasal fracture.  The veteran was 
afforded a videoconference hearing before a member of the 
Board in October 2000.  



REMAND

The veteran contends that his service-connected residuals of 
a nasal fracture are more severe than currently evaluated.  
The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran's last VA examination was conducted in August 
1999.  He related that he had persistent nasal obstruction, 
worse on the right, since a severe nasal fracture during 
military service.  It was noted that he had to breathe 
through his mouth every night during sleep.  He reported no 
associated headaches from the nasal obstruction and stated 
that the discharge from the nose was of a clear watery 
nature.  He denied having any associated sinusitis or 
allergic components.  A 90 percent obstruction on the right 
nostril and a 60 percent obstruction on the left with an 
associated watery nasal discharge were observed.  The 
findings were otherwise normal.  The diagnosis was status 
postoperative nasal fracture.  

In a private medical statement dated in February 2000, 
Stephen Potts, M.D., indicated that the veteran's nasal 
septum was severely deviated creating a complete obstruction 
of the right nasal cavity.  Compensatory left inferior 
turbinate hypertrophy creating a 50 percent obstruction of 
the left nasal cavity was also noted.  The doctor related 
that such nasal obstruction was consistent with prior injury 
as a cause and worsening symptoms with age was not uncommon.  

A September 2000 VA medical record notes that the right 
nostril was partially obstructed and nasal mucosa was 
inflamed.  The diagnostic assessments included chronic 
rhinitis, status post nose injury and surgical repair, right 
nostril partially obstructed from the deformity post injury.  

During the October 2000 videoconference hearing, the veteran 
testified that he experienced increasing problems with 
breathing, smelling, and tasting since his in-service nasal 
injury.  He indicated that he was forced to breathe through 
his mouth at night and had difficulty sleeping as a result.  
The veteran noted that his eyes watered and he had daily 
headaches due to his nasal problems.  He testified that he 
was unable to smell or taste due to his inability to breathe 
through his nose.  He indicated that he coughed due to 
dryness in his throat.  

Given the length of time since the last VA compensation 
examination, and the veteran's allegations that his condition 
has worsened, the Board believes that a current examination 
is in order.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any 
recent treatment records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (200-) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) who 
have treated him for residuals of a nasal 
fracture since July 1999, including any 
available treatment records from Dr. 
Potts.  After receiving this information 
and the necessary releases, the RO should 
contact the named medical providers and 
obtain copies of all related medical 
records which are not already on file.  

2.  Thereafter, the veteran should be 
afforded a VA ear, nose, and throat (ENT) 
examination to determine the current 
nature and severity of his service-
connected residuals of a nasal fracture.  
The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
current manifestations of his service-
connected nasal disability should be 
identified.  In particular, the doctor 
should report the degree of any 
diminished sense of smell or loss of 
taste, documented by appropriate testing, 
and the extent to which such may be 
related to his service-connected nasal 
disability.  The doctor should elicit 
history from the veteran concerning the 
symptoms, frequency, treatment, and 
severity of any episodes of sinusitis or 
rhinitis.  In addition, the doctor should 
clearly state the extent to which any 
symptoms of sinusitis or rhinitis may be 
related to his service-connected 
residuals of a nasal fracture.  A 
complete rationale should be given for 
any opinions or conclusions expressed.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for an increased rating 
for residuals of a nasal fracture.  In 
the event the veteran fails without good 
cause to report for scheduled VA 
examination, action should be taken under 
the provisions of 38 C.F.R. § 3.655.  If 
the decision remains adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO. Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


